Citation Nr: 1546673	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-28 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Propriety of a July 2010 reduction of the Veteran's disability rating from 20 percent to 10 percent for hypertension.

2.  Entitlement to service connection for a back disability, to include as due to the Veteran's service connected right and left knee disabilities.

3.  Entitlement to service connection for a psychiatric disorder, to include as due to the Veteran's service-connected disabilities.  

4.  Entitlement to an initial increased rating in excess of 30 percent for migraine headaches.

5.  Entitlement to an increased rating in excess of 20 percent for hypertension.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to June 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal of August 2009 (migraines) March 2010 (spine), July 2010 (hypertension) and October 2012 (psychiatric disorder) rating decisions of the Department of Veterans Affairs (VA).  The spine and migraine decisions were adjudicated by the Regional Office (RO) in St. Louis, Missouri.  Thereafter, jurisdiction over all appeals was transferred to the Chicago RO.

Of note, in a September 2013 statement of the case, the RO discussed whether new and material evidence had been submitted to reopen the issue of entitlement to service connection for a lumbar spine disability.  As the issue was timely appealed, the issue of new and materially evidence was improperly considered and the issue is to be considered on the merits.  

The issue of service connection for depression has been recharacterized to consider any and all psychiatric disorders.  The scope of the claim of service connection for depression includes any psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran has indicated that he is unable to maintain employment secondary, in part, to his service-connected disabilities.  Under Rice v. Shinseki, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), (holding that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).

The reduction issue is addressed in the decision.  The remaining claims on appeal are addressed in the remand section following the decision.


FINDINGS OF FACT

1.  At the time of the reduction, the 20 percent evaluation for hypertension had been in effect for less than five years.
 
2.  At the time of the reduction of the Veteran's benefits, the evidence did not reflect an improvement in his ability to function under the ordinary conditions of life and work.

CONCLUSION OF LAW

The July 2010 reduction was improper; the criteria for a restoration of a 20 percent disability rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

There are both procedural and substantive aspects of reductions of disability ratings.  The procedural aspects primarily have to do with notice to the veteran of a proposed rating reduction and are specified at 38 C.F.R. § 3.105(e) (2015).  In this case, because the reduction did not change the Veteran's total or combined service-connected evaluation and did not reduce his benefits, the procedural requirements set forth in 38 C.F.R. § 3.105(e) do not apply.

In a June 2009 rating decision, service connection for hypertension was granted with an evaluation of 20 percent, effective February 24, 2009.  The disability evaluation was based largely on an April 2009 VA examination.  That examination noted that in the Veteran reported some dizziness upon changing position and experienced migraines when his blood pressure was high.  It was noted that the Veteran's hypertension did not interfere with his daily or occupational activities except during his migraines.  Blood pressure readings were 178/130, 180/26, 178/118 and 183/126.

Thereafter, in a July 2010 rating decision, the RO decreased the Veteran's disability evaluation for hypertension to 10 percent following an April 2010 VA examination.  That examination included the Veteran's reports that he was on medication for his high blood pressure with no side effects and noted that home blood pressure monitoring ranged between 125-160 systolic over 84-120 diastolic.  Blood pressure readings taken on examination were 160/100, 164/104 and 154/100.  The examination report did not note whether the Veteran's hypertension affected his ability to function.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  

VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. 

In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling. 

At the time of the reduction, the Veteran's 20 percent evaluation for his hypertension had been in effect for less than 5 years.  Accordingly, 38 C.F.R. § 3.44(c) is applicable to his restoration claim.  A reexamination disclosing improvement in his disability will warrant a reduction in the rating.

Based on the medical evidence, however, the Board finds that there was insufficient evidence to show that there was an overall improvement in his hypertension and/or an improvement in his ability to function under the ordinary conditions of life and work.  As such the reduction of the Veteran's disability rating from 20 percent to 10 percent for his hypertension was improper.  Where, as here, the issue is whether the RO is justified in reducing a Veteran's evaluation, it must be established by a preponderance of the evidence that the disability in fact had improved warranting a reduction.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  

The April 2010 examination does not represent an overall improvement in the Veteran's hypertension.  Instead, while a decrease in the Veteran's blood pressure readings, presumably due to the use of medication, was apparent by the later April 2010 VA examination, the examiner failed to note the level of impairment due to the Veteran's hypertension.  Thus, it is possible that the Veteran continued to experience dizziness and/or migraines due to periods of high blood pressure and, affording the Veteran the benefit of the doubt an improvement in function cannot be found to be synonymous with an improvement in blood pressure readings under these circumstances.

As the reduction was improper, the Board concludes that the 20 percent evaluation for hypertension is restored.  The underlying claim for increase for hypertension is further addressed in the remand section.


ORDER

A reduction in the 20 percent rating for hypertension was not proper; the 20 percent rating is restored effective April 15, 2010.


REMAND

The most recent VA Medical Center (VAMC) treatment records available in the claims file are dated in February 2012.  Thus, it is possible additional treatment records from the St. Louis, Missouri VAMC, or other VAMCs, are available.  On remand, any and all additional VA medical center treatment records must be obtained and associated with the claims file.  38 C.F.R. § 3.159.

Turning to the service connection claims, the Veteran has argued that his altered gait has impacted his spine.  An October 2009 private treatment note includes Dr. B.T.'s opinion that the Veteran's altered gait aggravated a spine disability, however, Dr. B.T. provides no rationale for this conclusion.

The Veteran was afforded a VA examination in February 2010 in order to determine the etiology of his claimed back disability.  Following a review of the claims file and physical examination, the examiner determined that it was less likely than not that the Veteran's spine disability was related to his service-connected disability of the left knee.  This examination is not wholly adequate as the VA examiner failed to address whether the Veteran's service-connected right knee disability or a combination of his service connected bilateral knee disabilities were related to his spine disability.  

The Veteran was afforded an additional spine examination in October 2012.  Significantly, the RO refers to a negative nexus opinion from the October 2012 VA examiner in its September 2013 statement of the case.  However, that opinion does not appear to be associated with the claims file at this time.  Presently, the claims file includes an October 2012 VA examination in which the examiner notes that the claims file was unavailable and that the examiner could not, therefore, form an opinion as to whether there is any relationship between the Veteran's knee and spine disabilities.

If an addendum to the October 2012 VA examination is available, it must be associated with the claims file for the Board's review.  Additionally, given the contradictory findings of Dr. B.T. and the VA examiners, a new VA examination should be scheduled so that these opposing opinions may be reconciled following a thorough review of the claims file.

Regarding the Veteran's claim of service connection for a psychiatric disorder, in a July 2013 private medical opinion Dr. H.H-G. stated that the Veteran's depression was both due to and had been aggravated by his service-connected disabilities.  Thus, it is unclear whether Dr. H.H.-G. believes that the Veteran had a psychiatric disability which pre-dated his service-connected disabilities or whether a psychiatric disability is secondary to those disabilities and she provided no rationale for her findings.  

While this evidence is unclear, it does indicate that there may be a relationship between the Veteran's service-connected disabilities and his claimed psychiatric disability, a VA examination is therefore in order.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the increased rating claims, VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  Review of the record shows that the service-connected migraine headaches were last examined in July 2009.  The Veteran was last provided with an examination for his hypertension in July 2010.  More contemporaneous examinations are needed to properly evaluate the Veteran's service-connected migraine headaches and hypertension, including in light of additional treatment records as an examination must be based on an accurate record.

Further, because the outcome of the development above may affect the outcome of his pending TDIU claim, the TDIU claim is deemed inextricably intertwined with these issues and will not be adjudicated until all requested development is conducted with respect to that claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, these issues are REMANDED for the following actions:

1.  Contact the Veteran in order to determine the locations of any and all VAMCs where he has received treatment and obtain and associate with the claims file any and all treatment records which are not presently of record.

2.  Forward the claims file to a physician to provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disability is related to service or whether a back disability was caused by, or is aggravated by, the Veteran's service-connected knee disabilities. 

* If it is found that a back disability is aggravated by the service-connected knee disabilities, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

* If some of the increase in severity is due to natural progress of the back disability, the examiner should identify the degree of increase in severity due to natural progression.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.

3.  The Veteran should be scheduled for a VA psychiatric examination.  The examiner must provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any psychiatric disorder found on examination is related to service, or whether a psychiatric disorder was caused by, or is aggravated by, the Veteran's service-connected disabilities. 

* If it is found that a psychiatric disorder is aggravated by the service-connected disabilities, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

* If some of the increase in severity is due to natural progress of psychiatric disorder, the examiner should identify the degree of increase in severity due to natural progression.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity and manifestations of his migraine headaches.  The entire claims file must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the severity and manifestations of his hypertension.  The entire claims file must be reviewed by the examiner.  

The examination report must include a complete rationale for all opinions expressed.

6.  Upon completion of the above-requested development, readjudicate the claims remaining on appeal, including the TDIU claim, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


